Citation Nr: 1047276	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dermatological 
disability, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, K.S., and M.J.S.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri.

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in September 2009.  During 
the hearing, the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  See 38 C.F.R. § 
20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a dermatological 
disability that he claims began in service and has continued to 
worsen since.  During his September 2009 Board hearing, he 
testified that he believes that this dermatological disability is 
due to in-service exposure to Agent Orange.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The specific 
dermatological disorders covered by this presumption are 
chloracne (or other acneform disease consistent with chloracne) 
and porphyria cutanea tarda, and they must manifest to a 
compensable degree of at least 10-percent disabling within a 
specified time following the last exposure to Agent Orange.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Veteran's military personnel and other records confirm he 
served in Vietnam from January to October 1968; therefore, it is 
presumed he was exposed to Agent Orange during service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

However, in order for the Veteran to be entitled to presumptive 
service connection on the basis of Agent Orange exposure, the 
record must also establish that he currently has presumptive 
disease which manifest during the applicable time period.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Veteran's private and VA treatment records show that he has 
received several dermatological diagnoses -including hidradenitis 
suppurativa (acne inversa), sebaceous cysts, abscesses, and 
chloracne.  Thus, there is competent medical evidence he 
currently has a dermatological disability.  

The record includes a March 2008 examination report from a 
private physician providing a diagnosis of chloracne.  However, 
the treatment records from this same physician also include a 
July 2007 examination report providing a diagnosis of 
hidradenitis suppurativa.  The record also includes an April 2008 
letter from a private physician, Dr. H.A.S., providing a 
diagnosis of chloracne.  The letter from Dr. H.A.S., however, is 
conclusory in that in lacks any supporting clinical data or 
rationale.  Consequently, it lacks probative value as to the 
nature of the Veteran's dermatological disability.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

The record clearly reflects that the Veteran currently 
experiences significant dermatological symptomatology; however, 
in light of the inconsistencies in the medical evidence with 
respect to the diagnosis of the Veteran's current dermatological 
disability, the Board finds the competent medical evidence 
insufficient to determine whether the Veteran's dermatological 
disability is chloracne (or other acneform disease consistent 
with chloracne) as would entitle him to presumptive service 
connection.  Moreover, as noted above, in order for the Veteran 
to prevail on a service connection claim for chloracne based on 
exposure to herbicides during service, the chloracne would have 
to manifest to a degree of 10 percent or more within a year of 
the last date on which the Veteran was exposed to herbicides 
during service.  Therefore, a remand is required for the Veteran 
to undergo a VA examination to determine the diagnosis of his 
current dermatological disability.  Moreover, if chloracne is 
diagnosed, the examiner must address whether or not the chloracne 
manifested within the required time period.

Even if the Veteran is found not entitled to a regulatory 
presumption of service connection, his claim must still be 
reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
nonetheless applicable in cases, as here, involving exposure to 
Agent Orange. McCartt v. West, 12 Vet. App. 164, 167 (1999).  

As mentioned, the record includes clear evidence of a current 
dermatological disability.  Additionally, the Veteran has 
attested to experiencing dermatological symptomatology in service 
and subsequently since that time, although the Veteran's October 
1968 discharge exam is silent as to any dermatological symptoms -
including the Veteran's self-reported history.  

Although the Veteran, as a layman, is not competent to provide 
evidence requiring medical knowledge and training, such as a 
diagnosis or an etiological opinion, he is competent to provide 
evidence -of his observable symptoms -such as the occurrence of 
pimples, eruptions, rashes, etc.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  See 
also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

In further support of his assertions regarding continuity of 
symptoms, the Veteran has also submitted lay statements from his 
niece, and his sister and her husband have testified as to the 
presence and severity of the Veteran's dermatological symptoms 
since his return from Vietnam.  Although laymen, they are also 
competent to provide evidence of their observations -such as the 
appearance of the Veteran's skin.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Here, there is competent evidence the Veteran currently has a 
dermatological disability and he is presumed to have been exposed 
to Agent Orange while in service.  Furthermore, he has provided 
testimony that his symptoms began in service and have continued 
since and his statements are supported by other laypersons.  
Nevertheless, there is insufficient medical evidence on file to 
decide his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to assess the nature and 
etiology of his claimed dermatological 
disability.  

*	If the Veteran is diagnosed with 
chloracne, or any other acneform 
disease consistent with chloracne, 
the examiner must determine if it is 
at least as likely as not (a degree 
of probability of 50 percent or 
higher) that the chloracne manifested 
within a year of his discharge from 
Vietnam in October 1968.

*	For each dermatological disability 
diagnosed, the examiner should 
determine whether it is at least as 
likely as not (a degree of 
probability of 50 percent or higher) 
that the current dermatological 
disability is etiologically related 
to active duty service, to include as 
due to exposure to herbicides.  

*	For purposes of this examination, the 
examiner should take into 
consideration the Veteran's report 
(and the Veteran's family's reports) 
of continuity of symptomatology 
(specifically, the description of 
symptoms such as cysts, and acne) 
since discharge from active duty 
service, which is deemed by the Board 
to be competent and credible, but 
must be viewed in light of the total 
medical evidence of record.  

*	The term "as likely as not" does not 
mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

*	The claims file, including a complete 
copy of this remand, must be made 
available to the designated examiner 
for review of the pertinent medical 
and other history.  

*	The examiner must discuss the medical 
rationale of the opinion(s), whether 
favorable or unfavorable, if 
necessary citing specific evidence in 
the record.

*	The Veteran is hereby advised that 
failure to report for this 
examination, without good cause, may 
have detrimental consequences on this 
pending claim for service connection.  
See 38 C.F.R. § 3.655.

2.  Readjudicate the claim in light of all 
additional evidence obtained.  If the claim 
is not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


